


EXHIBIT 10.2






March 23, 2012


Darrell van Ligten
[Address]


RE: Relocation to Ohio


Dear Darrell:


The Wendy's Company (“Wendy's” or the “Company”) is moving many of the positions
currently in the Atlanta Support Center to the Company headquarters in Dublin,
Ohio. Consequently, your work situs is being relocated outside the Atlanta,
Georgia greater metropolitan area, and as a result there exists a “triggering
event,” as defined in the January 28, 2009 letter agreement entered into by you
and The Wendy's/Arby's Group, Inc. (the “Agreement”). In order to obtain your
consent to the foregoing and to relieve the Company fully of all its payment
obligation in connection with the relocation of your work situs to Dublin, Ohio
constituting a triggering event under the Agreement, the Company is willing to
provide you the following consideration, subject to your agreement to the terms
and conditions described in this letter.


Provided you elect to move to Ohio and in fact relocate on or before June 1,
2012 (“the Move Date”), the Company shall pay you a lump sum payment of $850,000
on or before June 8, 2012, subject to applicable taxes. If you resign your
employment within two years of receiving this cash award or if your employment
is terminated with cause (as that term is defined in the January 28, 2009 letter
agreement) by the Company within two years of your receiving the cash award, you
would be required to pay back the amount of the award net of taxes on a prorated
24 month basis. The prorated repayment amount will be computed by multiplying
$850,000 net of taxes by a fraction, the numerator of which is the number of
whole fiscal months remaining between your termination date and the two year
anniversary of your receipt of the cash award, and the denominator of which is
24. If the Company does not renew the Agreement or offer to continue your
employment or you remain employed by the Company for two years after receiving
the cash award, you would not have to pay back any of the cash award.


If the Company terminates your employment without cause (as that term is defined
in the January, 28, 2009 letter agreement) within two years of your receiving
your cash award, the Company agrees to provide you relocation, with benefits
equal to the current Company policy, to Atlanta as well as any other benefits or
payments you are entitled to under the January 28, 2009 letter agreement.


In exchange for the consideration described above, you consent to a relocation
to Ohio and you will begin working full time in Ohio at the Company's request
but no sooner than June 1, 2012. You also hereby agree that you will not assert
that a triggering event has occurred under the January 28, 2009 letter agreement
due to you being required to relocate to Ohio. In addition you agree that the
letter agreement will be modified by removing the words “Atlanta, Georgia” from
Section 2(d)(iv) and replacing them with the words “Dublin, Ohio or Columbus,
Ohio.” No other terms or conditions of the January 28, 2009 letter agreement
will change and both parties hereby acknowledge that the January 28, 2009 letter
agreement remains in full force and effect. None of the payments made under this
retention agreement will be used to calculate or offset any of the payments due,
or that otherwise may become due (e.g. will not be used to calculate any
severance that may be due) under the January 28, 2009 letter agreement, nor will
they be taken into account in determining the amount of any other Company
provided benefit.


The payment of any amounts under this Agreement is conditioned upon and subject
to your execution of a release which will become effective and non revocable
prior to the Move Date.


The obligations of the parties hereunder shall be subject in all respects to the
provisions of the attached Annex A, regarding matters subject to Section 409A.






--------------------------------------------------------------------------------




This Agreement may only be modified, amended, suspended or terminated by a
written instrument executed by both parties. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof. This Agreement shall
not constitute a guarantee of continued employment.


Sincerely,


/s/ Clete McGinty


Clete McGinty
Chief People Officer




Acknowledged and agreed to:
 
Date:
 
 
 
/s/ Darrell van Ligten
 
4/27/2012
Darrell van Ligten
 
 

Please maintain a copy for your records.






--------------------------------------------------------------------------------




Annex A


1.Section 409A.
(a)The intent of the parties is that payments and benefits under the attached
letter agreement (the “Agreement”) comply with or be exempt from Section 409A
and the regulations and guidance promulgated thereunder and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith For purposes of this Annex A references to the “Executive”
shall refer to the individual who is party to the Agreement.


(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of the Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A and, for
purposes of any such provision of the Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
If the Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
“deferred compensation” under Section 409A (whether under the Agreement, any
other plan, program, payroll practice or any equity grant) and is due upon the
Executive's separation from service, such payment or benefit shall not be made
or provided until the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive's death (the “Delay Period”) and
the shall hereby be deemed amended accordingly. Upon the expiration of the Delay
Period, all payments and benefits delayed (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to the Executive in a lump sum and any remaining
payments and benefits due under the Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.


(c)All expenses or other reimbursements paid pursuant to the Agreement that are
taxable income to the Executive shall in no event be paid later than the end of
the calendar year next following the calendar year in which the Executive incurs
such expense or pays such related tax. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (ii) the
amount of expenses eligible for reimbursement, of in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated without regard to
expenses reimbursed under any arrangement covered by Internal Revenue Code
Section 105(b) solely because such expenses are subject to a limit related to
the period the arrangement is in effect and (iii) such payments shall be made on
or before the last day of the Executive's taxable year following the taxable
year in which the expense occurred


(d)For purposes of Section 409A, the Executive's right to receive any
installment payments pursuant to the Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.












